Case: 17-30147      Document: 00514076175         Page: 1    Date Filed: 07/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 17-30147
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           July 17, 2017
                                                                            Lyle W. Cayce
JANICE MORVANT; MARCUS P. MORVANT,                                               Clerk


              Plaintiffs - Appellants

v.

UNITED STATES OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:16-CV-215


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given in the
magistrate judge’s report. The Plaintiff failed to file a claim within two years
given notice of an incident and a claim for money damages in a sum certain.
This requirement has been repeated by this court several times. Despite
Plaintiff’s contention here, the regulation repeats the same requirement. The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30147    Document: 00514076175     Page: 2   Date Filed: 07/17/2017



                                 No. 17-30147
argument that the “sum certain” was not known within two years does not
satisfy the legal requirement.
      AFFIRMED.




                                      2